EXHIBIT 10.1

AMENDED AND RESTATED LOAN AGREEMENT

THIS AMENDED AND RESTATED LOAN AGREEMENT (the “Loan Agreement”) is entered into
as of April 23, 2010, between BANK OF THE WEST, a California banking corporation
(hereinafter “Lender”), MOUNTAIN FALLS, LLC, a Nevada limited liability company
(“Mountain Falls”) and MOUNTAIN FALLS GOLF COURSE, LLC, a Nevada limited
liability company (“Mountain Falls GC”, and collectively with Mountain Falls
referred to hereinafter “Borrower”).

R E C I T A L S:

A. Under the terms of that certain Loan Agreement/Disbursement Schedule dated as
of June 29, 2007 (the “Mountain Falls Loan Agreement”) by and between MOUNTAIN
FALLS, LLC, a Nevada limited liability company (“Mountain Falls”) and Lender,
Lender previously has made a loan to Mountain Falls (the “Mountain Falls Loan”)
in the original principal amount of $39,774,697.00 evidenced by that certain
Promissory Note Secured by Deed of Trust (Base Rate) executed by Mountain Falls
in favor of Lender (hereinafter the “Mountain Falls Note”) in said amount, dated
as of June 29, 2007, and secured by that certain Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing (Nevada) (Construction
Trust Deed), dated as of June 29, 2007, recorded July 20, 2007, as Recording
No. 690447, Official Records of Nye County, Nevada (the “Mountain Falls Deed of
Trust”), and that certain UCC-1 Financing Statement, dated as of June 29, 2007,
filed on July 30, 2007, Filing No. 2007024533-3, in the Office of the Secretary
of State of the State of Nevada (the “Mountain Falls UCC-1”). In connection with
the Mountain Falls Loan, Mountain Falls has also executed in favor of Lender an
Environmental Indemnity Agreement, dated as of June 29, 2007 (the “Mountain
Falls Environmental Indemnity”), and various other instruments, agreements and
documents. All of the documents and agreements referred to in this Recital A,
together with the Mountain Falls Guaranties referred to in Recital B, below, are
herein collectively referred to as the “Existing Mountain Falls Loan Documents.”
The aggregate amount of principal disbursed, unpaid and outstanding under the
Mountain Falls Loan is $36,497,697.00 and interest has been paid to April 1,
2010.

B. Mountain Falls’ obligations under the Existing Mountain Falls Loan Documents
are guaranteed by WILLIAM LYON HOMES, INC., a California corporation
(“Guarantor”), pursuant to (i) a Guaranty (the “Mountain Falls Payment
Guaranty”), dated as of June 29, 2007, executed by the Mountain Falls Guarantor,
and (ii) a Completion Guaranty (the “Mountain Falls Completion Guaranty”), dated
as of June 29, 2007, executed by the Mountain Falls Guarantor (collectively, the
“Mountain Falls Guaranties”).

C. Under the terms of that certain Term Loan Agreement dated as of August 10,
2007 (the “Mountain Falls GC Loan Agreement”) by and between MOUNTAIN FALLS GOLF
COURSE, LLC, a Nevada limited liability company (“Mountain Falls GC”) and
Lender, Lender previously has made a loan to Mountain Falls GC (the “Mountain
Falls GC Loan”) in the original principal amount of $1,750,000.00 evidenced by
that certain Promissory Note Secured by Deed of Trust (Term Loan) executed by
Mountain Falls GC in favor of Lender

 

-1-



--------------------------------------------------------------------------------

(hereinafter the “Mountain Falls GC Note”) in said amount, dated as of
August 10, 2007, and secured by that certain Deed of Trust, Assignment of Leases
and Rents, Security Agreement and Fixture Filing (Nevada), dated as of
August 10, 2007, recorded August 29, 2007, as Recording No. 693111, Official
Records of Nye County, Nevada (the “Mountain Falls GC Deed of Trust”), and that
certain UCC-1 Financing Statement, dated as of August 10, 2007, filed
September 4, 2007, Filing No. 2007028718-9, in the Office of the Secretary of
State of the State of Nevada (the “Mountain Falls GC UCC-1”). In connection with
the Mountain Falls GC Loan, Mountain Falls GC has also executed in favor of
Lender an Environmental Indemnity Agreement, dated as of August 10, 2007 (the
“Mountain Falls GC Environmental Indemnity”), and various other instruments,
agreements and documents. All of the documents and agreements referred to in
this Recital C, together with the Mountain Falls GC Guaranties referred to in
Recital D, below, are herein collectively referred to as the “Existing Mountain
Falls GC Loan Documents.” The aggregate amount of principal disbursed, unpaid
and outstanding under the Mountain Falls GC Loan is $1,618,612.94 and interest
has been paid to April 1, 2010.

D. Mountain Falls GC’s obligations under the Existing Mountain Falls GC Loan
Documents are also guaranteed by Guarantor pursuant to a Guaranty dated as of
August 10, 2007, executed by Guarantor (the “Mountain Falls GC Guaranty”).

E. The Mountain Falls Loan Agreement and the Mountain Falls GC Loan Agreement
are sometimes referred to herein as the “Existing Loan Agreements”. The Mountain
Falls Loan and the Mountain Falls GC Loan are sometimes referred to herein as
the “Existing Loans”. The Mountain Falls Note and the Mountain Falls GC Note are
sometimes referred to herein as the “Existing Notes”. The Mountain Falls Deed of
Trust and the Mountain Falls GC Deed of Trust are sometimes referred to herein
as the “Existing Deeds of Trust”. The Mountain Falls Guaranties and the Mountain
Falls GC Guaranty are collectively referred to herein as the “Existing
Guaranties”).

F. In connection with a substantial paydown of the Existing Loans to be made by
Guarantor as hereinafter provided, the parties have agreed to combine the
remaining unpaid balances of the Existing Loans into a single consolidated loan
in the amount of $10,000,000.00 (the “Restated $10,000,000 Loan”), and desire to
enter into this Agreement, as more particularly provided herein, to (i) amend
and restate the Existing Loan Agreements in their entirety with respect to the
Restated $10,000,000 Loan, (ii) amend and restate the Existing Notes in their
entirety with respect to the Restated $10,000,000 Loan, (iii) amend and extend
the maturity dates thereof, (iv) consolidate the Existing Deeds of Trust and
other security for both of the Existing Loans for the Restated Loan, and
(v) provide for certain other modifications as set forth more fully below.

 

-2-



--------------------------------------------------------------------------------

The parties agree as follows:

1. THE TERM LOAN:

1.1 Subject to and upon the terms and conditions of this Loan Agreement and so
long as no Event of Default described in Article 5 hereof (hereinafter referred
to as an “Event of Default”) has occurred, Lender will continue to extend credit
to Borrower in the aggregate principal amount of TEN MILLION AND NO/100THS
DOLLARS ($10,000,000.00) (hereinafter referred to as the “Restated $10,000,000
Loan” or as the “Loan”). Borrower acknowledges that all of the Loan has been
disbursed and is outstanding as of the Closing (defined below) hereunder and no
further disbursements are possible.

1.2 All obligations of Borrower under the Loan shall be evidenced by and subject
to terms of that certain Amended and Restated Promissory Note Secured by Deed of
Trust of even date herewith, which shall be effective as of Closing hereunder
(“Effective Date”), in the principal amount of the Loan, executed by Borrower
concurrently herewith (the “Restated Note”) (this Loan Agreement and the
Restated Note being hereinafter collectively referred to as the “Agreement”).

1.3 Lender shall render monthly statements of amounts owing by Borrower to
Lender under this Agreement, including statements of all principal and interest
owing, and such statements shall be conclusively presumed to be correct and
accurate and constitute an account stated between Borrower and Lender unless,
within thirty (30) days after receipt thereof by Borrower, Borrower shall
deliver to Lender, by registered or certified mail, at Lender’s place of
business indicated hereinabove, written objection thereto specifying the error
or errors, if any, contained in any such statement.

1.4 Upon Closing, a fee shall be paid to Lender in consideration for Lender
agreeing to modify, consolidate, restate and extend the Existing Loans as
reduced and included in the Loan, and entering into this Agreement, which fee
shall not be subject to reduction or be refundable under any circumstance, and
which fee is payable upon recordation, in an amount equal to two percent
(2.0%) of the initial amount of the Loan, i.e., Two Hundred Thousand and no/100
Dollars ($200,000.00) (the “Loan Fee”). Said fee is in addition to all interest
and other charges provided in the Restated Note.

1.5 The Restated $10,000,000 Loan shall be secured by (i) the Existing Deeds of
Trust, as amended by those certain Memoranda of Loan Modification, Consolidation
and Amendment to Deed of Trust, and (ii) the Amended, Consolidated and Restated
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing (Nevada), all of even date herewith, and other “Security Documents”
covering “Collateral” as hereinafter defined and described in Article 5 of this
Loan Agreement

1.6 Monthly interest installments and quarterly principal installments shall be
due and payable on the Restated $10,000,000 Loan pursuant to the Restated Note,
and all remaining unpaid principal and interest thereon shall be due and payable
in full on May 5, 2015.

 

-3-



--------------------------------------------------------------------------------

1.7 In connection with this Loan Agreement, William Lyon Homes, Inc., a
California corporation (hereinafter referred to as “Guarantor”) shall execute
and deliver to Lender upon Closing an Amended and Restated Guaranty in form and
substance satisfactory to Lender in its sole discretion (referred to as the
“Guaranty”) guaranteeing all indebtedness of Borrower with respect to the
Restated $10,000,000 Loan and other obligations of Borrower under the Agreement
and other Loan Documents (defined below).

2. REPRESENTATIONS AND WARRANTIES: Borrower represents and warrants as of the
date hereof and as of the Closing Date (defined below) that:

2.1 Each entity comprising Borrower is duly organized and existing under the
laws of the jurisdiction of its organization, and the execution, delivery and
performance of the Agreement is within its powers, and are not in conflict with
the terms of any charter, bylaw, or other organizational papers of Borrower.

2.2 Borrower has all right, power and authority required to execute and perform
the terms of the Agreement and all documents and instruments by Borrower to
Lender pursuant hereto.

2.3 The execution, delivery and performance of the Agreement and the other Loan
Documents (defined below) shall not: (a) violate any law or regulation,
(b) constitute a breach of any provision contained in the Articles of
Incorporation, Bylaws, Articles of Organization, operating agreement or other
organization papers of any entity comprising Borrower, or (c) constitute an
event of default under any agreement, or undertaking to which Borrower or any
other Obligor is now or hereafter becomes a party or by which Borrower may be
bound. As used herein, the term “Obligor” means Borrower and each general
partner of Borrower, the Guarantor, any co-maker or endorser, and any person or
entity other than Borrower providing security for the Restated Note.

2.4 All financial and other information submitted by Borrower to Lender is true
and correct in all material respects (including all material contingent claims)
and is complete insofar as may be necessary to give Lender an accurate knowledge
of the subject matter thereof.

2.5 All assessments and taxes, whether real or personal or otherwise, due or
payable by, or imposed, levied or assessed against Borrower, or any of
Borrower’s properties, have been paid in full before delinquency.

2.6 Borrower possesses, and will hereafter possess, all permits, memberships,
franchises, contracts and licenses required and all trademark rights, trade name
rights, patents, patent rights and fictitious name rights necessary to enable
Borrower to conduct the business Borrower is properly licensed and in good
standing in, and where required has qualified under and complied with the
fictitious name statute of, each jurisdiction in which Borrower is doing
business.

 

-4-



--------------------------------------------------------------------------------

2.7 All financial statements furnished by Borrower to Lender are true and
correct in all material respects and present fairly the financial condition of
Borrower as of the date in question and the results of operations for the period
indicated. Since the dates of such statements, there have been no material
adverse change in the business or financial condition of Borrower. Borrower has
no contingent liabilities not provided for or disclosed in said financial
statements.

2.8 Borrower has complied in all material respects with all federal, state and
local laws, rules and regulations affecting Borrower, its assets and its
business.

2.9 Borrower has good and marketable title to Borrower’s assets reflected in
Borrower’s financial statements, free and clear of all clouds to title and of
all security interests, liens, encumbrances and rights of others except those
which have been expressly disclosed in writing to Lender as of the date hereof.

2.10 There are no pending, or to the best knowledge of Borrower threatened,
actions or claims against Borrower or the Collateral or any part thereof which
in any way could materially and adversely affect Borrower or the Collateral or
any part thereof.

2.11 There are no pending, threatened or contemplated filings by or against
Borrower as a debtor in any bankruptcy or reorganization proceedings under the
laws of the United States of America, nor has Borrower made any general
assignment for the benefit of its creditors, nor are any assets of Borrower
subject to any attachment, execution or other judicial seizure.

2.12 There are not presently any actions or proceedings pending by or against
Borrower or Guarantor before any court or administrative agency, and Borrower
has no knowledge of any pending, threatened or imminent litigation, governmental
investigations or claims, complaints, actions or prosecutions involving Borrower
or Guarantor.

2.13 Borrower has not withdrawn from (and no termination, partial termination or
other event has occurred with respect to) any deferred compensation plan
maintained for the benefit of Borrower’s employees, and has not withdrawn from
any multi-employer plan described in Section 4001(a)(3) of the Employee
Retirement Income Security Act of 1974, as amended (hereinafter referred to as
“ERISA”).

2.14 This Loan Agreement, the Restated Note, the other Loan Documents, and any
other documents to be executed by Borrower pursuant hereto have each been duly
authorized, executed and delivered and each constitutes the duly authorized,
valid and legally binding obligation of Borrower, enforceable against Borrower
in accordance with their respective terms subject to (i) general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law); (ii) bankruptcy, insolvency, reorganization,

 

-5-



--------------------------------------------------------------------------------

arrangement, moratorium, equitable subordination, fraudulent conveyance or
similar laws generally affecting creditors’ rights; and (iii) the possibility
that certain waivers, remedies and other provisions in said documents may
violate public policy or may otherwise be unenforceable, of limited efficacy or
unwaivable.

2.15 Borrower is not in default under any contract, agreement or commitment to
which it is a party, the effect of which default could adversely affect the
performance by Borrower of its obligations pursuant to and as contemplated by
this Loan Agreement. The execution and delivery of this Loan Agreement and any
other documents or instruments to be executed by Borrower pursuant hereto, the
consummation of the transactions herein or therein contemplated and compliance
with the terms and provisions hereof or thereof, will not (i) to the best of
Borrower’s knowledge, violate any provisions of law or any applicable
regulation, order, writ, injunction or decree of any court or governmental
department, commission, board, bureau, agency or instrumentality, or
(ii) conflict or be inconsistent with, or result in any breach of, or constitute
a default under, any indenture, mortgage, deed of trust, instrument, document,
agreement or contract of any kind to which Borrower is a party or by which
Borrower or all or any part of the Collateral may be bound.

2.16 No brokerage fees or commissions are payable in connection with the Loan or
this modification transaction.

2.17 There are no material contracts or agreements (either oral or written)
affecting the Collateral, including, without limitation, leases, tenancies or
other contracts or agreements relating to the maintenance, development or
management thereof, except as have been expressly disclosed by Borrower to
Lender in writing.

2.18 The Loan is not being made for the purpose of purchasing or carrying margin
stocks, and Borrower agrees to execute all instruments necessary to comply with
all of the requirements of Regulation U of the Federal Reserve System. The Loan
is not for personal, family or household purposes.

2.19 The proceeds of the Loan will not be used for the purchase or carrying of
registered equity securities within the purview of Regulation G of the Federal
Reserve Board or for the purpose of releasing or retiring any indebtedness which
was originally incurred for any such purpose.

2.20 Borrower is the sole true owner and record holder of title to the
Collateral, subject and subordinate to no monetary encumbrances or obligations
whatsoever other than the lien for current taxes and assessments.

2.21 Except for assignments, pledges, transfers or encumbrances in favor of
Lender, Borrower has not assigned, pledged, transferred or encumbered the
Collateral or any part thereof or interest therein, whether for purposes of
security or otherwise, and is not now negotiating or contractually obligated
(whether conditionally or otherwise) to make any such assignment, pledge,
transfer or encumbrance.

 

-6-



--------------------------------------------------------------------------------

2.22 Borrower has provided to Lender true and correct copies of all certificates
of insurance, leases, conditional sales agreements, and other documents and
instruments presently in force pertaining to, comprising or affecting the
Collateral in any material respect, and all of said information has been true,
complete and accurate in all respects.

2.23 Upon execution and recording of the Security Documents referred to in
Section 5.1, below, Lender will receive a first priority security interest in
and to the Collateral, and there will then be no other liens or security
interests in all or any part of the Collateral other than the lien for current
taxes and assessments not yet due and payable.

2.24 Neither this Loan Agreement nor any document, financial statement, credit
information, certificate or statement required herein to be furnished or
otherwise furnished to Lender by Borrower contains any untrue statement of a
material fact or omits to state a fact material to this Loan Agreement or
Lender’s decision to make the Loan.

2.25 No event has occurred which is or, with notice or lapse of time or both,
would be an Event of Default hereunder.

2.26 Borrower possesses all governmental, quasi-governmental and private
authorizations, licenses, approvals and permits necessary and incident to the
continued operation, use, occupancy, development and enjoyment of its business
premises and the conduct of Borrower’s business thereon as presently being
conducted.

2.27 There are no loans from Guarantor to Borrower, or other indebtedness of
Borrower to Guarantor which are not expressly disclosed in the financial
statements previously provided to Lender by Borrower.

Borrower covenants and agrees that (a) the representations and warranties made
in this Article 2 shall be and remain true and complete in all material respects
on the date of disbursement of the Loan and so long as any part of the Loan
shall remain outstanding; and (b) all representations, warranties, covenants and
agreements made herein or in any certificate or other document delivered to
Lender by or on behalf of Borrower pursuant to or in connection with this Loan
Agreement shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf, and shall
survive the making of the disbursement of proceeds of the Loan contemplated
hereby until such time as Borrower has fully and finally paid all sums owing by
Borrower to Lender under the Loan Documents.

3. COVENANTS: Until full and final payment of all sums outstanding under the
Loan Documents, Borrower shall, unless Lender waives compliance in writing:

3.1 Promptly give written notice to Lender of (a) any litigation pending or
threatened against (including but not limited to judicial or private arbitration
proceedings) affecting Borrower, which could result in liability in excess of
Five Hundred Thousand and No/100ths Dollars ($500,000.00) on the part of
Borrower, including, without

 

-7-



--------------------------------------------------------------------------------

limitation, litigation (i) affecting the Collateral, or (ii) between Borrower
and Guarantor, (b) and any litigation pending or threatened against (including
but not limited to judicial or private arbitration proceedings) Guarantor which
could materially adversely affect the financial condition of Guarantor or would
materially affect the Guarantor’s ability to perform under the Guaranty, (c) any
substantial material dispute which may exist between Borrower or Guarantor, and
any governmental regulatory body or law enforcement authority, (d) any federal,
state or municipal investigation evaluating whether any remedial action is
needed by Borrower to respond to a release of any toxic or hazardous waste or
substance into the environment, (e) any event which is or, with notice or lapse
of time, or both, would be an Event of Default, and (f) any other matter which
has resulted or might result in a material adverse change in Borrower’s or
Guarantor’s financial condition or operations.

3.2 Permit Lender and any of Lender’s employees, officers or agents, upon
demand, during Borrower’s usual business hours, or the usual business hours of
third persons having control thereof, to have access to and examine all of
Borrower’s books relating to any of Borrower’s obligations to Lender, Borrower’s
financial condition and the results of Borrower’s operations, and, in connection
therewith, permit Lender or any of Lender’s agents, employees or officers to
copy and make extracts therefrom.

3.3 Maintain a standard and modern system of accounting in accordance with
generally accepted accounting principles consistently applied, with ledger and
account cards and/or computer tapes, discs, printouts and records pertaining to
Borrower’s assets which contain information as may from time to time be required
by Lender; not materially modify or change Borrower’s method of accounting other
than in a de minimis manner or enter into, modify, or terminate any agreement
presently existing, or at any time hereafter entered into with any third party
accounting firm or service bureau for the preparation or storage of Borrower’s
accounting records without the prior written consent of Lender and without said
accounting firm or service bureau agreeing to provide to Lender information
regarding Borrower’s financial condition.

3.4 Furnish to Lender: (a) As soon as possible, but in no event later than
thirty (30) days after Borrower knows or has reason to know that any reportable
event with respect to any deferred compensation plan has occurred, a statement
of the chief financial officer of Borrower setting forth the details concerning
such reportable event and the action which Borrower proposes to take with
respect thereto, together with a copy of the notice of such reportable event
given to the Pension Benefit Guaranty Corporation, if a copy of such notice is
available to Borrower; (b) promptly after the filing thereof with the United
States Secretary of Labor or the Pension Benefit Guaranty Corporation, copies of
each annual report with respect to each deferred compensation plan; (c) promptly
after receipt thereof, a copy of any notice Borrower may receive from the
Pension Benefit Guaranty Corporation or the Internal Revenue Service with
respect to any deferred compensation plan; provided, however, this Subsection
(c) shall not apply to any notice of general application issued by the Pension
Benefit Guaranty Corporation or the Internal Revenue Service; and (d) when the
same is made available to participants in the deferred compensation plan, all
notices and other forms of information from time to time disseminated to the
participants by the administrator of the deferred compensation plan.

 

-8-



--------------------------------------------------------------------------------

3.5 Deliver to Lender and cause Guarantor to deliver to Lender:

(a) The parties acknowledge that currently Guarantor’s Financial Statements are
included in the 10K and 10Q (with Guarantor’s audited Financial Statements
included in the 10K) of William Lyon Homes, a Delaware corporation, Guarantor
will be required to provide the following income statements, balance sheets, and
statements of retained earnings with supporting schedules (“Financial
Statements”) if such 10K and 10Q no longer include Guarantor’s Financial
Statements:

(i) Within ninety (90) days after the close of each fiscal year, Guarantor’s CPA
audited annual Financial Statements;

(ii) Within forty-five (45) days after close of each fiscal quarter, except for
the final fiscal quarter of each year, Guarantor’s Financial Statements as of
the close of such period;

(b) Promptly, upon request, provide any other financial information requested by
Lender and permit Lender at any reasonable time to inspect, audit, and examine
the books and records of Borrower and Guarantor and make copies thereof.

3.6 Comply with any written request by Lender, treat any written request as a
continuing obligation until expressly modified or terminated in writing, and
promptly supply to Lender such other information, including but not limited to
tax returns, concerning Borrower’s affairs as Lender may request from time to
time hereafter, and shall promptly notify Lender of any material adverse change
in Borrower’s financial condition and of any condition or event which
constitutes a breach of or an Event of Default under this Agreement.

3.7 Be at all times hereafter solvent and able to pay Borrower’s debts
(including trade debts) as they mature.

3.8 Maintain and preserve Borrower’s existence and keep all Borrower’s
properties in good working order and condition.

3.9 Maintain and keep in force in adequate amounts such insurance as is usual in
Borrower’s business and acceptable to Lender, including, without limitation,
(i) such fire and extended coverage casualty insurance as is required by the
Existing Deeds of Trust and the Restated Deed of Trust (hereinafter defined) and
any other security instrument securing the Restated Note and (ii) general
liability insurance, naming Lender as additional insured, with policy limits of
not less than Three Million and No/100ths Dollars ($3,000,000.00) combined
single limit per occurrence, for personal injury or death, One Million and
No/100ths Dollars ($1,000,000.00) per occurrence for personal injury or death to
any individual person, and One Million and No/100ths Dollars ($1,000,000.00) per
occurrence for property damage.

 

-9-



--------------------------------------------------------------------------------

3.10 Comply at all times with all health, accessibility, safety and building
laws and codes and all laws, rules, regulations, orders and directions of any
governmental authority (“Governmental Authority”) having jurisdiction over
Borrower, the Collateral or Borrower’s business including, but not limited to,
all health, accessibility, safety and building laws and codes and all laws,
rules, regulations, orders and directions relating to the handling, treatment
and disposal of hazardous or toxic substances, wastes or materials
(collectively, “Applicable Laws”); for purposes hereof, Borrower shall be deemed
to be in compliance with Applicable Laws if Borrower causes actual compliance
with any Applicable Law within two (2) calendar weeks following the date of any
notice of non-compliance received from any Governmental Authority or from Lender
or, if more than two (2) calendar weeks is necessary to cause such compliance,
if Borrower has obtained Lender’s approval for the extended period to cause
compliance with any Applicable Law, commences to cure such non-compliance within
two (2) calendar weeks following the receipt of notice thereof, and within the
time period approved by Lender, actually cures such non-compliance.

3.11 Maintain at all times all governmental, quasi-governmental and private
authorizations, licenses, approvals and permits necessary and incident to the
continued operation, use, occupancy, development and enjoyment of the Borrower’s
business premises and the conduct of Borrower’s businesses thereon
(collectively, “Business Authorizations”); for purposes hereof, Borrower shall
be deemed to have maintained all Business Authorizations if Borrower obtains any
such Business Authorization within two (2) calendar weeks following the date of
any notice of non-compliance received from any governmental, quasi-governmental
or private party, including, without limitation, Lender, or, if more than two
(2) calendar weeks is necessary to obtain any such Business Authorization, if
Borrower has obtained Lender’s approval for the extended period to obtain such
Business Authorization, commences efforts to obtain the same within two
(2) calendar weeks following the receipt of notice thereof, and within the time
period approved by Lender actually obtains such Business Authorization.

3.12 Not create, assume or suffer to exist any security interest, lien
(including the lien of an attachment, judgment or execution) or encumbrance
securing a charge or obligation on or of any of Borrower’s property, real or
personal, whether now owned or hereafter acquired, without Lender’s prior
written approval, except for security agreement(s) and deed(s) of trust in favor
of Lender and except for personal property security interests in equipment or
inventory hereafter purchased by Borrower for use in Borrower’s business which
secure a loan for all or any part of the purchase price of such equipment or
inventory.

3.13 Not liquidate or dissolve, or sell, lease or dispose of Borrower’s business
or assets as a whole or such as in the opinion of Lender constitute a
substantial portion of Borrower’s business or assets.

3.14 Not transfer or suffer the transfer of effective ownership or control of
Borrower or dispose of any of Borrower’s assets except in the ordinary course of
business and for full, fair and reasonable consideration, or enter into any sale
and leaseback agreement covering any of Borrower’s fixed or capital assets.

 

-10-



--------------------------------------------------------------------------------

3.15 Not change Borrower’s name, business structure or identity, add any new
fictitious name, or engage in any business activities or operations
substantially different from or unrelated to present business activities and
operations.

3.16 Not suspend or go out of business.

3.17 Not withdraw from participation in, permit the termination or partial
termination of, or permit the occurrence of any other event with respect to any
deferred compensation plan maintained for the benefit of Borrower’s employees
under circumstance that could result in liability to the Pension Benefit
Guaranty Corporation, or any of its successors or assigns, or to any entity
which provides funds for such deferred compensation plan, or withdraw from any
multi-employer plan described in Section 4001(a)(3) of ERISA which may cover
Borrower’s employees.

3.18 Not make any loans or advances except in the ordinary course of Borrower’s
business.

4. EVENTS OF DEFAULT: The occurrence of any one or more of the following events
shall constitute an Event of Default under this Loan Agreement and shall
terminate any obligation on the part of Lender to extend credit under this Loan
Agreement or any other Loan Documents and, at the option of Lender, shall make
all obligations of Borrower to Lender under or in respect of this Loan Agreement
and all other Loan Documents immediately due and payable, without notice of
default, presentment or demand for payment, protest or notice of nonpayment or
dishonor, or other notices or demands of any kind or character: The failure of
Borrower to make any payment of principal, interest or other charges under the
Restated Note as and when due, if such failure continues beyond ten (10) days
after written notice from Lender.

4.1 The failure of Borrower to comply with any covenant contained in the
Restated Note or this Loan Agreement which calls for the payment of money, if
Borrower does not cure such failure within ten (10) days after written notice
from Lender.

4.2 The breach or default of any other covenant, agreement or undertaking of
Borrower contained in this Agreement, the Restated Note, the Existing Deeds of
Trust or any other Loan Document, and the continuance of such breach for a
period of thirty (30) days after written notice thereof to Borrower; provided,
however, that if a different notice or cure period is specified under any
provision of the Loan Documents, the specific provision shall control; provided
further that nothing contained herein shall extend the time for payments of
principal, interest and charges in accordance with the terms and provisions of
the Restated Note.

4.3 The condemnation, seizure, or appropriation of (or the occurrence of an
uninsured casualty with respect to) any material portion of the Collateral.

4.4 Any misappropriation of any of the Loan proceeds disbursed pursuant to this
Agreement or of the rents, issues and profits of the Realty (or any failure to
cause the proceeds of such rents, issues and profits to be paid directly by the
payors into the Collection Agreement, or the use of any Loan proceeds or rents,
issues and profit of the Realty for any purpose other than those payment
pre-approved in writing by Lender.

 

-11-



--------------------------------------------------------------------------------

4.5 The voluntary or involuntary imposition of any lien or encumbrance on the
Collateral without Lender’s prior written consent or the filing of any mechanics
lien or similar claim under the mechanics lien laws of the state in which the
Collateral is located, unless an adequate surety bond is provided and such lien
is accordingly released in the manner provided by law within ten (10) days of
the filing of such lien or claim.

4.6 The occurrence of any of the following: (a) Any breach, misrepresentation or
other default by Borrower (other than as provided above in this Article 4) or
any other Obligor under any deed of trust, mortgage, security agreement,
guaranty or other agreement between Lender and any such Obligor, if such failure
continues beyond the cure period specified therein, if any; (b) the insolvency
of any Obligor or the failure of any Obligor generally to pay such Obligor’s
debts as such debts become due; (c) the commencement as to any Obligor of any
voluntary or involuntary proceeding under any laws relating to bankruptcy,
insolvency, reorganization, arrangement, debt adjustment or debtor relief,
except in case of involuntary proceedings if such proceedings are dismissed
within thirty (30) days after the filing thereof; (d) the assignment by any
Obligor for the benefit of such Obligor’s creditors; (e) the appointment, or
commencement of any proceedings for the appointment, of a receiver, trustee,
custodian or similar official for all or substantially all of any Obligor’s
Collateral; (f) the commencement of any proceeding for the dissolution or
liquidation of any Obligor; (g) the termination of existence or death of any
Obligor; (h) the revocation of any guaranty or subordination agreement given in
connection with the Restated Note; (i) the issuance against any Obligor, or the
Collateral of any Obligor, of any writ of attachment, execution, or other
judicial lien which is not discharged within ten (10) days; or (j) the
deterioration of the financial condition of any Obligor which results in Lender
deeming itself, in good faith, insecure. As used herein, the term “Obligor”
means Borrower, any entity comprising Borrower, Guarantor, and any person
providing any other guaranty or collateral securing the Borrower’s obligations
under the Loan Documents, and any general partner of Borrower, if Borrower is a
partnership.

4.7 If Borrower is a partnership and any general partner of Borrower
(a) withdraws or is expelled from Borrower, dissolves or liquidates, or if the
directors, shareholders or members of any such general partner take action to
effect such general partner’s dissolution or liquidation, or (b) sells, assigns,
transfers, hypothecates or encumbers its interest in Borrower.

4.8 If there is a change of ownership or control of twenty-five percent (25%) or
more of (a) the issued and outstanding stock of Borrower (if Borrower is a
corporation), or (b) the limited liability company interests of Borrower (if
Borrower is a limited liability company), or (c) the limited partner interests
of Borrower, if Borrower is a limited partnership.

4.9 Any misrepresentation exists in any warranty or representation made to
Lender by Borrower or any officer, director, member, manager or partner of
Borrower, or any warranty or representation is withdrawn by Borrower or any
officer, director, member, manager or partner of Borrower.

 

-12-



--------------------------------------------------------------------------------

4.10 Any reportable event, which Lender determines constitutes grounds for the
termination of any deferred compensation plan by the Pension Benefit Guaranty
Corporation or for the appointment by the appropriate United States District
Court of a trustee to administer any such plan, shall have occurred and be
continuing thirty (30) days after written notice of such determination shall
have been given to Borrower by Lender, or any such plan shall be terminated
within the meaning of Title IV of the Employment Retirement Income Security Act
(“ERISA”), or a trustee shall be appointed by the appropriate United States
District Court to administer any such plan, or the Pension Benefit Guaranty
Corporation shall institute proceedings to terminate any plan and in case of an
event described in this Section 4.10, the aggregate amount of Borrower’s
liability to the Pension Benefit Guaranty Corporation under Sections 4062, 4063
or 4064 of ERISA shall exceed five percent (5%) of Borrower’s Tangible Net
Worth; for purposes of this Agreement, “Tangible Net Worth” means net worth as
determined in accordance with generally accepted accounting principles
consistently applied, increased by debt subordinated to Lender and decreased by
the following: Patents, licenses, goodwill, subscription lists and organization
expenses; all monies due from affiliates (including officers, directors,
shareholders, parents, partners, joint venturers, subsidiaries and commonly held
companies) shall be excluded from Borrower’s assets for all purposes hereunder
including, but not limited to, the calculation of Borrower’s Tangible Net Worth;
or

Notwithstanding anything contained in this Article 4 to the contrary, Lender
shall refrain from exercising its rights and remedies and an Event of Default
shall thereafter not be deemed to have occurred by reason of the occurrence of
any of the events set forth in Sections 4.4 or 4.6 of this Loan Agreement if,
within thirty (30) days from the date thereof, the same is released, discharged,
dismissed, bonded against or satisfied; provided, however, if any such event has
occurred, Lender shall not be obligated to make advances to Borrower during such
cure period.

5. GENERAL CONDITIONS OF THE LOAN:

5.1 Loan Documents: Prior to the initial disbursement of the Loan, Borrower
shall execute and deliver or cause to be executed and delivered to Lender the
following documents, each in form and substance satisfactory to Lender in its
sole discretion (herein together with this Loan Agreement sometimes collectively
called the “Loan Documents”):

(a) The Restated Note to be executed by Borrower.

(b) This Loan Agreement to be executed by Borrower and Lender, with the Consent
of Guarantor attached hereto executed by Guarantor.

(c) The Guaranty to be executed by Guarantor.

 

-13-



--------------------------------------------------------------------------------

(d) An Authorization to Obtain Credit, Grant Security, Guarantee or Subordinate,
executed by Mountain Falls;

(e) An Authorization to Obtain Credit, Grant Security, Guarantee or Subordinate,
executed by Mountain Falls GC;

(f) A Certificate of Secretary of Guarantor, dated no earlier than five (5) days
prior to the Close of Escrow, certifying to Lender the resolutions of the Board
of Directors of Guarantor, which authorize Guarantor’s execution of the
Guaranty;

(g) The Fee Letter, executed by Borrower and Lender;

(h) The following instruments (the “Realty Documents”) pertaining to Borrower’s
real property located Nye County, Nevada (the “Realty”):

(i) A Memorandum of Loan Modification, Consolidation and Amendment to Deed of
Trust of even date herewith (the “Mountain Falls Memorandum”) executed and
delivered by Mountain Falls for the benefit of Lender amending the Existing
Mountain Falls Deed of Trust (as defined in Recital A, above) encumbering the
Realty and all tangible personal property and fixtures of Borrower located
thereon or used in connection therewith (all of the foregoing real and personal
property together with any other related collateral now or hereafter given by
Borrower to Lender as security for the Agreement are collectively referred to
herein as the “Collateral”), to be recorded in the Office of the Recorder of the
County in which the Realty is located.

(ii) A Memorandum of Loan Modification, Consolidation and Amendment to Deed of
Trust of even date herewith (the “Mountain Falls GC Memorandum”) executed and
delivered by Mountain Falls GC for the benefit of Lender encumbering the
Existing Mountain Falls GC Deed of Trust (as defined Recital C, above)
encumbering the Realty and the Collateral, to be recorded in the Office of the
Recorder of the County in which the Realty is located.

(iii) An Amended, Consolidated and Restated Deed of Trust, Assignment of Leases
and Rents, Security Agreement and Fixture Filing (Nevada) of even date herewith
(the “Restated Deed of Trust”) executed and delivered by Borrower for the
benefit of Lender encumbering the Realty and the Collateral, to be recorded in
the Office of the Recorder of the County in which the Realty is located.

(iv) A UCC-1 Financing Statement (the “UCC-1”) covering the personal property
described in the Restated Deed of Trust, to be executed by Borrower and filed in
the Office of the Secretary of State in which the Realty is located and of the
state in which Borrower is organized, if other than the location of the Realty.

(v) An Amended and Restated Environmental Indemnity Agreement concerning the
Realty to be executed by Borrower.

 

-14-



--------------------------------------------------------------------------------

(vi) A Notice of Pledge concerning the water rights associated with the Realty
to be filed with the Director of Water Resources of the State of Nevada.

(i) Such other documents and instruments as Lender or its counsel may consider
appropriate or necessary in connection with the transaction.

(j) Appropriate organizational resolutions, authorization certificates and other
evidence of authority as Lender may require.

As used herein, (i) the term “Security Documents” means and includes the two
Memoranda, the Restated Deed of Trust, Mountain Falls UCC-1, the Mountain Falls
GC UCC-1, and the above referenced UCC-1, and any other document or instrument
given by Borrower or any Obligor to Lender to secure the Obligations, and
(ii) the term “Obligations” shall mean and include all advances, debts,
obligations and liabilities of Borrower to Lender under the Loan, the Restated
Note, the Collateral, this Loan Agreement, or any of the other Loan Documents
executed by Borrower, whether now or hereafter made, incurred or related,
whether voluntary or involuntary, whether due or not due, absolute or
contingent, liquidated or unliquidated, including but not limited to Borrower’s
prompt, full and faithful performance, observance and discharge of each and
every term, provision, condition, agreement, representation, warranty and
undertaking under this Loan Agreement.

5.2 Closing Conditions: It is a condition precedent to any and all of Lender’s
obligations under this Loan Agreement and the other Loan Documents that on or
before the Closing Date each and all of the following conditions precedent be
satisfied at the sole cost and expense of Borrower:

(a) Delivery of Documents: Borrower shall have executed and delivered to Lender
all of the Loan Documents to which it is a party, and caused the full execution
and delivery by the parties thereto of all other Loan Documents to which
Borrower is not a party, with all blank spaces filled in and initialed, with
notarial acknowledgments on all recordable documents, and with all exhibits
attached and complete.

(b) Paydown of Existing Loans: Guarantor and/or Borrower shall have delivered to
Lender in immediately available U.S. funds (i) that sum of principal required to
pay down the aggregate principal balance of the Existing Loans to Ten Million
and no/100ths Dollars ($10,000,000.00) (estimated principal paydown amount is
Twenty-Eight Million One Hundred Sixteen Thousand Three Hundred Nine and
94/100ths Dollars ($28,116,309.94); and (ii) all accrued and unpaid interest on
the Existing Loans through the Closing Date;

(c) Payment of Loan Fee, Costs and Expenses: Borrower shall have paid to Lender
in immediately available U.S. funds the sum of (i) the Loan Fee referred to in
Section 1.4, above, (ii) the fees of Lender’s legal counsel, including cost
disbursements, incurred in the negotiation and preparation of the Loan
Documents; and Borrower shall further

 

-15-



--------------------------------------------------------------------------------

pay in a manner satisfactory to the Title Company (defined below) all recording
costs, title insurance premiums, escrow fees, notary fees, document preparation
fees and other costs and fees incurred by Title Company in connection with this
transaction.

(d) Recording: The Mountain Falls Memorandum and the Mountain Falls GC
Memorandum (collectively, the “Memoranda”) and the Restated Deed of Trust, shall
have been duly recorded in the Office of the County Recorder of Nye County,
Nevada; the Existing Deeds of Trust as amended by the Memoranda shall have the
same security interest in and to the entire fee simple absolute interest in the
land and other property comprising the Property described therein, as evidenced
by issuance of the Reissued Title Policy referred to in Section 5.2.(e), below,
and any and all other monetary encumbrances shall have been reconveyed and paid
in full and no longer constitute an encumbrance against any of the Collateral.

(e) Title Insurance: First American Title Company (the “Title Company”) shall
have committed to issue to Lender, in writing, and within seven (7) business
days after the Closing, shall have delivered to Lender, a Reissued Title Policy
and title endorsements as described in the Escrow Instructions, insuring that
the title to the Property is vested in Borrower, that the Existing Deeds of
Trust, as modified by the Memoranda, and the Restated Deed of Trust, are of
record subject only to such exceptions as Lender shall have approved in writing,
and as to the Memoranda, in the same priority as in the Existing Deeds of Trust,
and that the beneficial interest thereof is vested in Lender.

(f) Representations and Warranties: All of Borrower’s representations and
warranties in this Agreement shall be true and correct as of the Closing.

(g) Event of Default: No Event of Default as defined in this Loan Agreement
(whether arising out of this Loan Agreement or any other document or instrument
referred to herein) shall have occurred or be outstanding as of the Closing.

(h) Other Requirements: Borrower and Guarantor shall have satisfied any and all
of Lender’s loan opening requirements or conditions, including without
limitation the execution of such additional agreements, instruments, documents,
certificates, account opening forms, signature cards and other instruments as
Lender may require or request.

5.3 Closing: The term “Closing” or “Close of Escrow” as herein used shall mean
the time at which all of the documents to be recorded or filed have been
delivered and recorded or filed, as the case may be, and the other documents or
funds to be delivered to or by Lender in the Closing have been delivered. The
term “Closing Date” as used herein means the date determined by Lender on or
before which the Close of Escrow must occur, as set forth in separate escrow
instructions from Lender to Title Company, but no later than May 6, 2010. If
Close of Escrow fails to occur on or before the Closing Date, then (a) each of
the Existing Loans shall be due as provided in the Existing Notes, (b) in case
of any default of either of the Existing Loans, Lender may accelerate and
declare all of Borrower’s and Guarantor’s obligations under the Existing Loan
Documents to be immediately due and payable, and (c) Lender may, but is not
required to, exercise any and all of its remedies under the Existing Loan
Documents and applicable law.

 

-16-



--------------------------------------------------------------------------------

5.4 Escrow Instructions: The parties shall execute and deliver to the Title
Company such instructions and other documents as may be required by Title
Company or considered appropriate by the parties to consummate the transactions
herein contemplated provided that said escrow instructions shall be consistent
with the terms of this Loan Agreement. If such instructions are inconsistent
herewith, the terms of this Loan Agreement shall prevail as between the parties
hereto.

5.5 Delivery of Funds: All funds required to be delivered to Lender by Borrower
shall be delivered to Lender in the form of a federal wire transfer in
immediately available U.S. funds on or before the Closing Date.

6. RELEASE OF LENDER: As additional consideration for the agreements of Lender
herein set forth, Borrower, on behalf of itself and its heirs, successors,
assigns, administrators, personal representatives, executors, general and
limited partners, agents, attorneys, contractors, affiliates and employees, and
the officers, directors and shareholders of its respective partners, and the
guarantors (collectively, the “Releasing Parties”) hereby release, remise and
discharge Lender, and each of Lender’s subsidiaries, divisions, affiliate
corporations, trustees, beneficiaries, officers, directors, agents, employees,
servants, successors, attorneys and assigns (collectively, the “Released
Parties”) from and against any and all claims, demands, debts, liabilities,
contracts, obligations, accounts, causes of action or claims for relief of
whatever kind or nature, whether known or unknown, suspected or unsuspected by
Releasing Parties, past, present or future, which arise from or by reason of, or
are in any way connected with any agreements, transactions, occurrences,
conduct, acts or omissions of Released Parties, whatsoever, commence, done or
occurred at any time in respect of (a) the Loan, (b) the Loan Documents and the
obligations evidenced thereby, including, without implied limitation, the terms
thereof, (c) any notices of default or sale in reference to the existing Loan
Documents or any other matter pertaining to the collection or enforcement by
Lender of the Loan or recourse to collateral or security thereof by Lender,
(d) any alleged oral or written agreements or understandings by and between
Releasing Parties and Released Parties in any way arising out of or related to
the Loan, the Loan Documents, the Project, the Property or the indebtedness or
any amendments, modifications, representations or warranties in relation
thereto, or (e) the disbursement, administration and modification of the Loan
and the Loan Documents. Releasing Parties further agree to refrain and forbear
from commencing, instituting or participating in, either as a named or unnamed
party, any lawsuit, action or other proceedings against Released Parties, or any
of them which is in any way connected with, based upon, related to or arising
out of, directly or indirectly, the matters released herein. Releasing Parties
acknowledge and agree that the Loan Documents continue and remain in full force
and effect without waiver, modification or amendment other than as expressly set
forth in this Agreement. Irrespective of whether this Loan Agreement is governed
by California law, Releasing Parties, by placing their initials in the spaces
provided herein hereby knowingly and voluntarily expressly waive and relinquish
any and all rights, if any, conferred upon them by the provisions of
Section 1542 of the California Civil Code, which reads:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.

 

Initials:  

 

  Initials:  

 

 

 

-17-



--------------------------------------------------------------------------------

7. MISCELLANEOUS:

7.1 The terms of this Agreement shall be binding upon and inure to the benefit
of Lender and Borrower and their respective successors and assigns; provided,
however, that this Agreement is personal to Borrower and none of the benefits or
burdens may be assigned by Borrower to any other person or entity without
Lender’s prior written consent, and any purported or attempted assignment of
such benefits or burdens without Lender’s prior consent shall be absolutely null
and void and shall constitute an Event of Default.

7.2 All accounting terms used and all computations required under this Agreement
shall be based upon generally accepted accounting principles consistently
applied.

7.3 The waiver by Lender of any covenant, term or condition contained herein
must be in writing and shall not be construed as a waiver of any subsequent
breach of or failure to satisfy or perform the same covenant, term or condition.
No waiver of any covenant, term or condition shall be implied from any delay or
failure by Lender to take action on account of any default or breach of
Borrower, even if such default or breach persists or is repeated. Consent by
Lender to any act or omission by Borrower shall not be construed to be a consent
to any other or subsequent act or omission or to waive the requirement for
Lender’s consent to be obtained in any future or other instance.

7.4 Borrower agrees to pay to Lender, on demand, all out-of-pocket expenses and
attorneys’ fees (including allocated costs for in-house legal services) incurred
by Lender in connection with the preparation, administration and enforcement of
this Agreement or any of the other Loan Documents, including, but not limited
to, attorneys’ fees, expert fees and costs in any arbitration or litigation or
in obtaining relief from stay or other relief in any bankruptcy court proceeding
affecting Borrower or its assets.

7.5 This Agreement cannot be changed or terminated orally. No modification or
amendment to this Agreement shall be effective unless in writing, executed by
Lender. This Agreement integrates all the terms and conditions mentioned herein
or incidental hereto, and supersedes all oral negotiations and prior writings
with respect to the subject matter hereof, including, without limitation, any
commitment letter or expression of interest letter from Lender to Borrower
regarding the Loan. All oral negotiations or promises relating to any
obligations of Lender to Borrower are merged in this Agreement and are
superseded by the terms hereof.

 

-18-



--------------------------------------------------------------------------------

7.6 If there is more than one person constituting Borrower under this Agreement,
each such person agrees to be jointly and severally liable for all loans made,
interest and other amounts owing under this Agreement and all other Loan
Documents.

7.7 Lender shall have the right to sell participation interests in the Loan or
to assign and transfer the Loan to any other persons or entities without the
consent of or notice to Borrower. Lender may disclose to any participants or
assignees or prospective participants or assignees any information or other data
or material in Lender’s possession relating to Borrower, any guarantor,
Borrower’s business and operations and/or the collateral for the Loan, without
the consent of or notice to Borrower. In the event Lender shall participate or
assign all or any part of the Loan, the designation “Lender” herein shall
include all participants and assigns. Unless written notice to Borrower to the
contrary is given by the original Lender, Borrower shall deal and communicate
solely with, and rely solely upon communications from, the original Lender, and
Borrower shall not be entitled to rely upon and shall not accept any notice or
other communication concerning the Loan from any such participant or assignee.
Upon an entire assignment by Lender to one or more assignees, Lender shall be
relieved of any further obligations or liabilities hereunder and Borrower shall
look solely to such assignee(s) for performance of Lender’s duties hereunder.

7.8 All notices, demand or other communication required or allowed to be given
hereunder to either party shall be given in writing (at the address set forth
below their respective signatures, below) by any of the following means:
(a) personal service; (b) electronic communication; (c) overnight courier; or
(d) registered or certified first class mail, return receipt requested. Such
addresses may be changed by notice to the other parties given in the same manner
as above provided. Any notice, demand or request sent pursuant to either
subsection (a) or (b) hereof shall be deemed received upon such personal service
or upon dispatch by electronic means. Any notice, demand or request sent
pursuant to subsection (c) shall be deemed received on the business day
immediately following deposit with the overnight courier and, if sent pursuant
to subsection (d) shall be deemed received forty-eight (48) hours following
deposit into the mail.

7.9 Borrower shall indemnify, defend Lender against, and hold Lender harmless
from, any and all losses, damages (whether general or otherwise), liabilities,
claims, causes of action (whether legal, equitable or administrative),
judgments, court costs and legal or other expenses of any kind (including
attorney’s fees) which Lender may suffer or incur as a direct or indirect
consequence of: (a) Lender’s performance of this Agreement or any of the Loan
Documents, including, without limitation, Lender’s exercise or failure to
exercise any rights, remedies or powers in connection with this Agreement or any
of the Loan Documents; (b) Borrower’s failure to perform any of Borrower’s
obligations as and when required by this Agreement or any of the Loan Documents,
including, without limitation, any failure at any time of any representation or
warranty of Borrower to be true and correct and any failure by Borrower to
satisfy any condition; (c) any claim or cause of action of any kind by any
person or entity to the effect that Lender is in any way responsible or liable
for any act or omission by Borrower, whether on account of any theory of
derivative liability or otherwise; (d) any claim or cause of action of any kind
by any person or entity which would have the effect of denying Lender the

 

-19-



--------------------------------------------------------------------------------

full benefit or protection of any provision of this Agreement or the Loan
Documents; and (f) any act or omission by Borrower or any other party with
respect to the Property or the Improvements or otherwise arising out of or
relating to the Property or Improvements in any manner. Lender’s rights of
indemnity shall not be directly or indirectly limited, prejudiced, impaired or
eliminated in any way by any finding or allegation that Lender’s conduct is
active, passive or subject to any other classification or that Lender is
directly or indirectly responsible under any theory of any kind, character or
nature for any act or omission by Borrower or any other person or entity, except
Lender. Notwithstanding the foregoing, Borrower shall not be obligated to
indemnify Lender with respect to any willful misconduct or act of gross
negligence which Lender is personally determined by the judgment of a court of
competent jurisdiction (sustained on appeal, if any) to have committed. Borrower
shall pay any indebtedness arising under said indemnity to Lender immediately
upon demand by Lender together with interest thereon from the date such
indebtedness arises until paid at the greatest effective rate of interest
specified in the Restated Note and which is applicable on or after the maturity
or acceleration of the Restated Note. Borrower’s duty to indemnify Lender shall
survive the release and cancellation of the Restated Note and the release and
reconveyance or partial release and reconveyance of the Existing Deeds of Trust.

7.10 Time is the essence hereof and of each and every provision of this
Agreement. Whenever in this Agreement the term “day” is used, it means a
calendar day, unless the term “business day” is used, in which case the term
“business day” means any day other than a Saturday, Sunday, or legal holiday on
which Lender is not open for its usual banking business at its Walnut Creek,
California, main office.

7.11 All agreements, representations, and warranties of Borrower herein shall
survive the execution and delivery of this Agreement and each of the Loan
Documents, the making of the Loan hereunder and the execution and delivery of
the Restated Note until the full and final payment of all obligations of
Borrower to Lender under the Restated Note, this Agreement and the other Loan
Documents.

7.12 In this Agreement, whenever the context requires, the masculine includes
the feminine and neuter and vice versa, and the singular includes the plural and
vice versa.

7.13 This Agreement has been negotiated through the efforts of the parties and
the principle of construction against the draftsman shall have no application in
the construction and interpretation of this Agreement or any of the other Loan
Documents.

7.14 If any provision of any of the Loan Documents shall for any reason be
determined by a court of competent jurisdiction, and sustained on appeal, if
any, to be unenforceable by Lender in any respect, such unenforceability shall
not affect any other provisions thereof, and the Loan Documents shall be
construed as if such unenforceable provision had not been contained therein;
provided, however, if any provision of any of the Loan Documents shall be
unenforceable by reason of a final judgment of a court of competent jurisdiction
based upon such court’s ruling, and sustained on appeal, if any, that said
provision is

 

-20-



--------------------------------------------------------------------------------

unenforceable because of the unenforceable degree of magnitude of the obligation
imposed thereby, said unenforceable degree of magnitude of the obligation shall
be reduced in magnitude or degree by the minimum amount necessary in order to
provide the maximum degree or magnitude of rights which are enforceable by
Lender, and the Loan Documents shall be automatically and retroactively amended
accordingly to contain such maximum or magnitude of said obligation which is
enforceable by Lender, rather than the more burdensome but unenforceable
original obligation. As used herein, “unenforceable” is used in the broadest and
most comprehensive sense and includes the concepts of void and voidable.

7.15 Wherever required under this Agreement, any consent, agreement or approval
of Lender shall be null and void unless it is evidenced by a written document
executed by an authorized officer of Lender.

7.16 If any action at law or in equity, including an action for declaratory
relief, or any proceeding in arbitration is brought by either Lender or Borrower
or is required by any Court of competent jurisdiction, as the case may be, which
is in any manner related to this Agreement or its breach, the prevailing party
in any final judgment or award shall be entitled to recover from the other party
the full amount of all reasonable expenses, including all court costs and
attorneys and experts fees actually paid or incurred in good faith, in addition
to any other relief to which it may be entitled.

7.17 The parties agree to execute such further and supplemental agreements and
documents as may be reasonably satisfactory to Lender and reasonably necessary,
in the opinion of Lender, to effectuate the purposes of this Agreement
consistent with the terms hereof.

7.18 All exhibits attached hereto and referred to herein are incorporated into
this Agreement by this reference and constitute a part hereof.

7.19 This Agreement may be executed in duplicate or counterpart, and when so
fully executed, each of such duplicates or counterparts shall constitute one and
the same document and each of them shall be deemed an original.

7.20 Neither Borrower, any other Obligor, nor any subsidiary of any of the
foregoing intends to treat the Loan or the transactions contemplated by this
Agreement and the other Loan Documents as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). If Borrower or any
other Obligor determines to take any action inconsistent with such intention,
Borrower will promptly notify Lender thereof. If Borrower so notifies Lender,
Borrower acknowledges that Lender may treat the Loan as part of a transaction
that is subject to Treasury Regulation Section 301.6112-1, and in such event
Lender will maintain the lists and other records, including the identity of the
applicable party to the Loan as required by such Treasury Regulation.
Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties hereto acknowledge and agree
that (a) any obligations of confidentiality contained herein and therein do not
apply and have not applied from the

 

-21-



--------------------------------------------------------------------------------

commencement of discussions between the parties to the tax treatment and tax
structure of the transactions contemplated by the Loan Documents (and any
related transactions or arrangements), and (b) each party (and each of its
employees, representatives, or other agents) may disclose to any and all parties
as required, without limitation of any kind, the tax treatment and tax structure
of the transactions contemplated by the Loan Documents and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such tax treatment and tax structure, all within the meaning of
Treasury Regulations Section 1.6011-4; provided, however, that each party
recognizes that the privilege each has to maintain, in its sole discretion, with
regard to the confidentiality of a communication relating to the transactions
contemplated by the Loan Documents, including a confidential communication with
its attorney or a confidential communication with a federally authorized tax
practitioner under Section 7525 of the Internal Revenue Code, is not intended to
be affected by the foregoing.

7.21 This Agreement, and any document or instrument delivered pursuant hereto by
Borrower to Lender, is made for the sole benefit of Borrower and Lender and
their respective successors and permitted assigns, and no other person shall
acquire any rights, title or other legal interest of any kind whatsoever under
or by reason of this Agreement. Whether or not Lender elects to employ any or
all of its rights, powers or remedies available to it under this Agreement or
any document or instrument delivered pursuant hereto, Lender shall have no
obligation or liability of any kind to any third party by reason of any of the
foregoing or of any of Lender’s actions or omissions pursuant thereto or
otherwise in connection with this transaction.

7.22 The exercise by Lender of any of its rights, privileges or remedies
conferred hereunder or under any document or instrument delivered by Borrower to
Lender pursuant hereto or under applicable law, shall not be deemed to render
Lender a partner or a co-venturer with Borrower or with any other person. Any
and all of such actions will be exercised by Lender solely in furtherance of its
role as a lender advancing funds for the use by Borrower as borrower. The
exercise or non-exercise of any right of approval or requirement that Lender be
satisfied with respect to any matter contained herein shall not give rise to any
claim that any duty to any guarantor, general partner, limited partner,
lienholder or tenant, subtenant of Borrower, or any other third party
whomsoever, has been breached, whether in tort, contract, equity or otherwise.
Borrower shall indemnify Lender against any claim, cause of action, damages,
liability, cost or expense whatsoever (including without limitation Lender’s
attorneys fees and costs of defense) by reason of any claim, cause of action or
lawsuit asserted by any third party for any injury, damage or liability of any
kind, arising out of any failure of Borrower or Lender to perform its
obligations in this transaction and at Lender’s election, shall defend Lender
therein at Borrower’s own expense by counsel selected by and satisfactory to
Lender or shall pay the Lender’s cost and attorney’s fees if Lender chooses to
defend itself in any such claim. Except where such claim, damage or liability is
alleged to arise by reason of a failure to disburse or advance sums under the
Agreement, the duty to indemnify, defend and pay costs and fees set forth in the
preceding sentence shall be inapplicable to any third party claim, damage or
liability arising out of Lender’s own gross negligence or willful misconduct. In
any event, Borrower shall promptly notify Lender of any lawsuit based on any
such claim.

 

-22-



--------------------------------------------------------------------------------

7.23 This Agreement shall be interpreted under Nevada law. Jurisdiction and
venue shall be appropriate in any state court within the City and County of Nye,
State of Nevada, or the federal courts located in the State of Nevada, at
Lender’s election. Borrower waives any right Borrower may have to assert the
doctrine of forum non-conveniens or to object to such venue and hereby consents
to any court-ordered relief.

7.24 TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWER AND LENDER EACH WAIVE
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS, OR OTHERWISE. BORROWER AND LENDER EACH AGREE THAT ANY SUCH CLAIM OR
CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING
THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL
BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY
PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.

7.25 The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations
issued with respect thereto require all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, Agent and
any Lender may from time-to-time request, and Borrower shall provide to such
requesting party, Borrower’s name, address, tax identification number and/or
such other identification information as shall be necessary for Agent or such
Lender to comply with federal law. An “account” for this purpose may include,
without limitation, a deposit account, cash management service, a transaction or
asset account, a credit account, a loan or other extension of credit, and/or
other financial services product.

7.26 CONSENT TO USE BORROWER INFORMATION ON OTHER ADVERTISING: Borrower hereby
grants to Lender permission to use Borrower’s name and/or logo and financial
details concerning this transaction, including the size of the transaction and
the identities of other lenders involved in this transaction, in one or more
tombstone advertisements to be placed in various types of advertising, including
without limitation the internet, the financial press, and on posters to be
created by Lender for display in the Lender’s offices. Borrower may rescind the
permission granted herein upon reasonable prior written notice to Lender.

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed and delivered this Loan Agreement as
of the date first hereinabove written.

 

BORROWER:       MOUNTAIN FALLS, LLC,       a Nevada limited liability company
Address:   500 Pilot Road, Suite G         Las Vegas, NV 89119   By:   William
Lyon Homes, Inc.,   Attn:                                                a
California corporation Fax No.:   (702) 263-8220   Its:   Manager
With a copy to:       By:  

 

      Name:  

 

William Lyon Homes, Inc.     Title:  

 

Attn: Colin Severn         Vice President and Chief Financial Officer     By:  

 

4490 Von Karman Avenue     Name:  

 

Newport Beach, CA 92660     Title:  

 

Fax No.:   (949) 252-2518               MOUNTAIN FALLS GOLF COURSE, LLC,       a
Nevada limited liability company       By:   WLH ENTERPRISES,         a
California general partnership,         Managing Member         By:   William
Lyon Homes, Inc.,           a California corporation         Its:   Managing
General Partner           By:  

 

          Name:  

 

          Title:  

 

          By:  

 

          Name:  

 

          Title:  

 

 

-24-



--------------------------------------------------------------------------------

Accepted as of this          day of                     ,         , at Lender’s
place of business in the City of                                         , State
of California.

 

LENDER:   BANK OF THE WEST, a California banking corporation Address:   By:   

 

Bank of the West     

 

Construction Loan Administration   Its:   

 

3000 Oak Road, Suite 400      Walnut Creek, California 94597      Fax No. (925)
933-6719      Attn:  Beth Di Ramos      With a copy to:      Bank of the West  
   Real Estate Managed Asset Department      Las Vegas Office      2925 S.
Rainbow Blvd.      Las Vegas, NV 89146      Fax No. (702) 382-9278     
Attn:  Dan Graham                Vice President/Relationship Manager     

CONSENT OF GUARANTOR

The undersigned, Guarantor of the two Existing Loans and the Restated
$10,000,000 Loan referred to in the foregoing Loan Agreement, hereby consents
thereto and acknowledges that its obligations and all guarantees referred to
therein are and remain in full force and effect and effect and apply to the
Loans as modified and consolidated pursuant to the foregoing Agreement.

 

Dated:                                  WILLIAM LYON HOMES, INC., a California
corporation     By:  

 

    Name:  

 

    Title:  

 

    By:  

 

    Name:  

 

    Title:  

 

 

-25-